DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 04/06/2022 without traverse of Group I, claims 1-11 & 14-20 for further examination. Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

3.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-13, directed to the device of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/22/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 07/06/2018 is being considered by the examiner.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Shui Wan Yu on 04/27/2022.
The application has been amended as follows: 

1. (Currently Amended) A mask frame assembly, comprising: 
a hollow frame, which is provided with a hollow area; and 
a first howling stick, disposed across the hollow area of the hollow frame in a first direction; 
wherein the mask frame assembly is configured to support a fine metal mask plate which comprises a mask pattern area and an invalid mask area surrounding the mask pattern area; 
in a state of the fine metal mask plate being supported by the mask frame assembly, opposite ends of the fine metal mask plate are fixed on the hollow frame in a second direction; 
the mask pattern area of the fine metal mask plate is disposed in the hollow area of the hollow frame; [[and]] 
a projection of the first howling stick on the fine metal mask plate is in the invalid mask area;
wherein the first howling stick is provided with a groove; 
the invalid mask area of the fine metal mask plate intersecting with the first howling stick is in the groove; and 
a depth of the groove is greater than or equal to a thickness of the fine metal mask plate.

2. (Cancelled)

3. (Original) The mask frame assembly according to claim 1, wherein both of the first howling stick and the fine metal mask plate are fixed on an upper surface of the hollow frame. 

4. (Original) The mask frame assembly according to claim 1, wherein the fine metal mask plate is fixed on an upper surface of the hollow frame, and the first howling stick is fixed on an inner surface of the hollow frame. 

5. (Currently Amended) The mask frame assembly according to claim [[2]] 1, wherein there is a gap between an edge of the groove and the fine metal mask plate located in the groove. 

6. (Original) The mask frame assembly according to claim 1, wherein the fine metal mask plate is rectangular, and the first direction and the second direction are perpendicular to each other. 

7. (Original) The mask frame assembly according to claim 1, comprising at least two first howling sticks, and the at least two first howling sticks are disposed in parallel with each other. 

8. (Original) The mask frame assembly according to claim 1, wherein the mask frame assembly is configured to support at least two fine metal mask plates, and the at least two fine metal mask plates are arranged in parallel with each other. 

9. (Original) The mask frame assembly according to claim 1, further comprising a second howling stick configured to support the first howling stick, the second howling stick is disposed on the hollow frame in a third direction, and a projection of the second howling stick in a direction perpendicular to the hollow frame is located outside a projection of the mask pattern area of the fine metal mask plate in the direction perpendicular to the hollow frame. 

10. (Original) The mask frame assembly according to claim 9, wherein the third direction is perpendicular to the first direction. 

11. (Original) The mask frame assembly according to claim 9, wherein when the mask frame assembly is configured to support at least two fine metal mask plates, the second howling stick is disposed between two adjacent fine metal mask plates and the width of the second howling stick is greater than or equal to a width of the gap between the two adjacent fine metal mask plates. 

12. (Original) An evaporation device, comprising an evaporation chamber and an evaporation source provided in the evaporation chamber, and further comprising the mask frame assembly according to claim 1, wherein the mask frame assembly is disposed in the evaporation chamber and positioned above the evaporation source. 

13. (Original) The evaporation device according to claim 12, further comprising a magnetic spacer positioned in the evaporation chamber, the magnetic spacer is positioned above the mask frame assembly. 

14. (Cancelled) - (duplicate of claim 3, subject matter of claim 2 incorporated into claim 1) 

15. (Cancelled) - (duplicate of claim 4, subject matter of claim 2 incorporated into claim 1)

16. (Original) The mask frame assembly according to claim 3, wherein there is a gap between an edge of the groove and the fine metal mask plate located in the groove. 

17. (Original) The mask frame assembly according to claim 4, wherein there is a gap between an edge of the groove and the fine metal mask plate located in the groove.

18. (Cancelled) - (duplicate of claim 6, subject matter of claim 2 incorporated into claim 1)

19. (Cancelled) - (duplicate of claim 7, subject matter of claim 2 incorporated into claim 1)

20. (Cancelled) - (duplicate of claim 8, subject matter of claim 2 incorporated into claim 1)


Reasons for Allowance
7.	Claims 1, 3-13 & 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A mask frame assembly, comprising: 
a hollow frame, which is provided with a hollow area; and 
a first howling stick, disposed across the hollow area of the hollow frame in a first direction; 
wherein the mask frame assembly is configured to support a fine metal mask plate which comprises a mask pattern area and an invalid mask area surrounding the mask pattern area; 
in a state of the fine metal mask plate being supported by the mask frame assembly, opposite ends of the fine metal mask plate are fixed on the hollow frame in a second direction; 
the mask pattern area of the fine metal mask plate is disposed in the hollow area of the hollow frame; 
a projection of the first howling stick on the fine metal mask plate is in the invalid mask area;
wherein the first howling stick is provided with a groove; 
the invalid mask area of the fine metal mask plate intersecting with the first howling stick is in the groove; and 
a depth of the groove is greater than or equal to a thickness of the fine metal mask plate.” The closest prior arts of record Lin et al. (US 2018/0209029 A1), Kim (KR 20100000129 A) and Wei et al. (CN 103695841 A), do not teach nor suggest “wherein the first howling stick is provided with a groove; the invalid mask area of the fine metal mask plate intersecting with the first howling stick is in the groove; and a depth of the groove is greater than or equal to a thickness of the fine metal mask plate” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717